Citation Nr: 1817929	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  17-67 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for bilateral sensorineural hearing loss and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder, posttraumatic stress disorder, depression, nervousness, and generalized anxiety disorder and, if so, whether service connection is warranted.  

3.  Entitlement to service connection for benign prostatic hyperplasia. 

4.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 

5.  Entitlement to service connection for diabetic retinopathy (also claimed as loss of vision, left eye, due to cataract surgery).
6.  Entitlement to service connection for hypertension (also claimed as hypertensive cardio vascular disease), to include as secondary to diabetes mellitus, type II. 

7.  Entitlement to service connection for neuropathy of the right lower extremity to include as secondary to diabetes mellitus, type II. 

8.  Entitlement to service connection for neuropathy of the left lower extremity to include as secondary to diabetes mellitus, type II. 

9.  Entitlement to service connection for neuropathy of the right upper extremity to include as secondary to diabetes mellitus, type II. 

10.  Entitlement to service connection for neuropathy of the left upper extremity to include as secondary to diabetes mellitus, type II. 

11.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1963 to September 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2003, September 2013, June 2014, and October 2015 and 2016 by the Department of Veterans Affairs (VA) Regional Offices (RO) in the Commonwealth of Puerto Rico.  

The Board notes that the RO has treated several of the Veteran's claims as petitions to reopen, however as will be further discussed, the Board finds that the prior rating decisions never became final and therefore several of the Veteran's claims are not petitions to reopen but rather original service connection claims.  In February 2003 the RO originally denied the Veteran's claim for service connection for diabetes mellitus, type II.  In August 2003, the Veteran submitted another claim for service connection for diabetes mellitus.  When the Board takes a sympathetic reading of the Veteran's August 2003 claim, it construes the claim as a disagreement with the February 2003 rating decision, and therefore that decision remains open.  In addition, the RO issued a rating decision in September 2013 which originally denied the Veteran's claim for service connection for diabetic retinopathy, and in February 2014 the Veteran filed another claim for such condition.  Therefore, the September 2013 rating decision was not final with regard to the Veteran's claim for diabetic retinopathy.  In June 2014, the RO originally denied the Veteran's claims for service connection for hypertension, bilateral upper extremity neuropathy, and bilateral lower extremity neuropathy.  In June 2015, just under a year later, the Veteran filed additional claims for diabetes mellitus, bilateral upper extremity neuropathy, bilateral lower extremity neuropathy, and hypertension; therefore, the June 2014 rating decision is not final with regard to such claims. 

The Board recognizes that the Veteran has claimed entitlement to service connection for an acquired psychiatric disorder.  In this regard, the AOJ had previously denied his claim for entitlement to service connection for nervous, mental, or neuropsychiatric disability (claimed as depression) in a June 2014 rating decision.  The AOJ then adjudicated claims to reopen for major depressive, recurrent claimed as posttraumatic stress disorder, depression, nervous, mental neuropsychiatric and generalized anxiety disorder in an October 2016 rating decision. 

In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159 (c) (2013).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C. § 7104 (b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id. 

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claims of entitlement to service connection for major depressive disorder, posttraumatic stress disorder, depression, nervousness, and generalized anxiety disorder.  Even though the Board has determined herein that such evidence sufficient to reopen the Veteran's claim has not been received, the Board has recharacterized his claim of service connection pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for an acquired psychiatric disorder, which includes consideration of all diagnosed psychiatric disorders.

The Board notes that additional evidence was added to the record subsequent to the November 2017 statement of the case.  In February and March 2018, additional VA treatment records and a VA examination were added to the record.  However, such are irrelevant to the claims on appeal or redundant of the evidence previously of record and therefore no prejudice will befall the Veteran by the Board proceeding with adjudication of his appeal.  

The Board notes that the Veteran has not submitted any representative documentation.  Therefore, in light of the absence of any VA Form 21-22 or 21-22a appointing a representative, the Board considers the Veteran to be unrepresented.

The issues of petitions to reopen claims for peptic ulcer and Alzheimer's dementia have been raised by the record in a December 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for benign prostatic hyperplasia, diabetes mellitus, type II, diabetic retinopathy, hypertension, bilateral upper and lower extremity neuropathy, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In a final decision dated in June 2014, the RO denied service connection for bilateral sensorineural hearing loss.

2.  Evidence added to the record since the final June 2014 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral sensorineural hearing loss.

3.  In a final decision dated in June 2014, the RO denied service connection for nervous, mental, or neuropsychiatric disability (claimed as depression).

4.  Evidence added to the record since the final June 2014 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder, posttraumatic stress disorder, depression, nervousness, and generalized anxiety disorder (also claimed as nervous, mental or neuropsychiatric disability). 


CONCLUSIONS OF LAW

1.  The June 2014 decision that denied service connection for bilateral sensorineural hearing loss is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral sensorineural hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  The June 2014 decision that denied service connection for nervous, mental, or neuropsychiatric disability (claimed as depression) is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).
4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.    § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In adjudicating these claims, the Board has reviewed all of the evidence in the record on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence, certainly not in exhaustive detail.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, concerning the claims.

I.  Claims to reopen

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as arthritis and organic diseases of the nervous system are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra at 159.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Hearing loss

The Veteran previously claimed entitlement to service connection for bilateral sensorineural hearing loss in October 2013.  Of record at the time of the June 2014 rating decision were the Veteran's service treatment records, VA treatment records dated from September 2013, an October 2013 private positive medical opinion without rationale, an April 2014 VA Hearing Loss and Tinnitus examination with a probative negative nexus opinion, and lay statements.  The RO noted that the service treatment records did not show a history of complaints, treatment, or diagnoses of any hearing problems during service.  The RO noted that the Veteran had bilateral hearing loss but that such condition did not manifest nor was it diagnosed within one year of the Veteran's discharge from service.  Furthermore, the RO noted the probative VA examiner's opinion which found that the Veteran's condition was less likely than not related to noise exposure in service and, therefore, denied service connection.

In June 2014, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for bilateral sensorineural hearing loss was received until April 2016, when VA received his application to reopen such claim.  Therefore, the June 2014 rating decision is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156 (b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for bilateral sensorineural hearing loss was received prior to the expiration of the appeal period stemming from the June 2014 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the June 2014 decision consists of VA treatment records dated through January 2018, SSA records, private treatment records, various lay statements, as well as a March 2018 VA Hearing Loss and Tinnitus examination.  Such records reflect complaints and treatment for bilateral hearing loss.  Furthermore, the private treatment records again include a positive nexus opinion however such provides no rationale just a conclusory statement, and therefore is not a probative positive nexus opinion.  In addition, the March 2018 VA examination provided no new information. 

Additionally, while the Veteran has submitted statements regarding the onset and severity associated with his claimed bilateral hearing loss during the course of the appeal, such are duplicative of his contentions that were previously of record at the time of the June 2014 rating decision.  Specifically, he simply continues to contend that his claimed condition is the result of service.  

Therefore, the Board finds that the evidence received since the June 2014 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for bilateral sensorineural hearing loss.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.

B.  Psychiatric conditions  

The Veteran previously claimed entitlement to service connection for depression in February 2014.  Of record at the time of the June 2014 rating decision were the Veteran's service treatment records, VA treatment records dated from September 2013, and lay statements.  The RO noted that the service treatment records did not show a history of complaints, treatment, or diagnoses of a neuropsychiatric condition during service.  Consequently, the RO determined that the evidence did not show that the Veteran's condition was incurred in service and, therefore, denied service connection.

In June 2014, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for an acquired psychiatric condition was received within one year.  Therefore, the June 2014 rating decision is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156 (b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for an acquired psychiatric condition was received prior to the expiration of the appeal period stemming from the June 2014 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.

Evidence received since the June 2014 decision consists of VA treatment records dated through January 2018, SSA records, various private treatment records, lay statements, and VA memos detailing the lack of information necessary to verify the Veteran's alleged in-service stressors.  Such records reflect treatment for various acquired psychiatric disorders, but do not contain verifiable stressors or a positive nexus opinion. 

Additionally, while the Veteran has submitted statements regarding the onset and severity associated with his claimed psychiatric conditions during the course of the appeal, such are duplicative of his contentions that were previously of record at the time of the June 2014 rating decision.  Specifically, he simply continues to contend that his claimed conditions are the result of service.  

Therefore, the Board finds that the evidence received since the June 2014 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for an acquired psychiatric disorder.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.


ORDER

New and material evidence not having been received, the claim for service connection for bilateral sensorineural hearing loss is not reopened; the appeal is denied.

New and material evidence not having been received, the claim for service connection for an acquired psychiatric disorder is not reopened; the appeal is denied.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.        § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that VA opinions to determine the nature and etiology are required to decide the claims for service connection for diabetes mellitus, bilateral upper extremity neuropathy, bilateral lower extremity neuropathy, diabetic retinopathy, benign prostatic hyperplasia, and hypertension.  

Relevant to the Veteran's claim for service connection for diabetes mellitus, the Veteran alleges that such is the result of his service to include exposure to herbicides.  The Veteran's service treatment records are silent for any complaints, treatment or diagnosis of diabetes mellitus, however post-service treatment records reflect a diagnosis of diabetes mellitus.  The RO in September 2016 issued a memorandum noting their formal finding of a lack of information required to corroborate exposure to Agent Orange, however such does not preclude the Veteran from establishing direct service connection.  Furthermore, the Board notes that in November 2003, the Veteran underwent a Diabetes mellitus VA examination.  While the examiner confirmed the Veteran's diagnosis of diabetes mellitus, type II, he did not provide an etiological opinion.  The Board finds that under Barr, an additional examination is necessary, and therefore on remand, an examination with an etiology opinion should be obtained. 

Relevant to the Veteran's claimed bilateral upper extremity neuropathy, bilateral lower extremity neuropathy, diabetic retinopathy, benign prostate hyperplasia, and hypertension, the Veteran contends that such are the result of his service.  Furthermore, he also alleges that his various neuropathies, retinopathy, and hypertension are secondary to his diabetes mellitus.  The Board notes that the Veteran's service treatment records are silent for any complaints, treatment or diagnoses of his various conditions.  However, in November 2015, the Veteran's private physician diagnosed the Veteran with various conditions to include hypertensive cardiovascular disease, diabetic neuropathy of both the upper and lower extremities, diabetic retinopathy, and benign prostate hyperplasia.  The examiner provided the opinion that the Veteran's conditions were "more probable than not secondary to his military service."  However, he provided no rationale for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Furthermore, the Veteran has not yet been afforded VA examinations to determine the etiology of his claimed bilateral upper and lower extremity neuropathy, diabetic retinopathy, benign prostate hyperplasia, and hypertension.  Therefore, on remand, examinations with etiology opinions should be obtained. 

Relevant to the Veteran's claim for a TDIU, the Board finds that such is inextricably intertwined with the claims remanded herein, the outcomes of which could possibly have bearing on whether the Veteran meets the schedular criteria for TDIU benefits.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, such claim must be remanded pending the outcome of the other remanded claims. 

Due to the amount of time that will pass on remand, updated treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated treatment records.  

2.  The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed diabetes mellitus, type II.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should note and detail all reported symptoms of diabetes mellitus, type II.  The examiner should conduct a comprehensive examination, and provide details about the onset, frequency, duration, and severity of all symptoms of the claimed condition. 

(B)  The examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such condition is related to the Veteran's military service, to include his alleged in-service exposure to herbicides.  

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed bilateral upper and lower extremity neuropathy.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should note and detail all reported symptoms of bilateral upper and lower extremity neuropathy.  The examiner should conduct a comprehensive examination, and provide details about the onset, frequency, duration, and severity of all symptoms of the claimed conditions. 

(B)  The examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such conditions are related to the Veteran's military service, to include his alleged in-service exposure to herbicides.  

(C)  For any diagnosed bilateral upper and lower extremity neuropathy, the examiner should also render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such is caused or aggravated by the Veteran's diabetes mellitus, type II.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed diabetic retinopathy.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should note and detail all reported symptoms of diabetic retinopathy.  The examiner should conduct a comprehensive examination, and provide details about the onset, frequency, duration, and severity of all symptoms of the claimed condition. 

(B)  The examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such condition is related to the Veteran's military service, to include his alleged in-service exposure to herbicides.  

(C)  For any diagnosed retinopathy, the examiner should also render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such is caused or aggravated by the Veteran's diabetes mellitus, type II.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed benign prostate hyperplasia.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should note and detail all reported symptoms of benign prostate hyperplasia.  The examiner should conduct a comprehensive examination, and provide details about the onset, frequency, duration, and severity of all symptoms of the claimed condition. 

(B)  The examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such condition is related to the Veteran's military service, to include his alleged in-service exposure to herbicides.  

(C)  For any diagnosed hyperplasia, the examiner should also render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such is caused or aggravated by the Veteran's diabetes mellitus, type II.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

6.  The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed hypertension.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should note and detail all reported symptoms of hypertension.  The examiner should conduct a comprehensive examination, and provide details about the onset, frequency, duration, and severity of all symptoms of the claimed condition. 

(B)  The examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such condition is related to the Veteran's military service, to include his alleged in-service exposure to herbicides.  

(C)  For any diagnosed hypertension, the examiner should also render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such is caused or aggravated by the Veteran's diabetes mellitus, type II.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

7.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


